Citation Nr: 0124432	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 8, 1974 to 
December 20, 1974.

This appeal arises from a May 2000 rating decision of the 
Montgomery, Alabama Regional Office (RO).  The veteran 
testified before the undersigned member of the Board of 
Veterans' Appeals (Board) at a July 2001 Travel Board 
hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 


VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

VA has a statutory duty to assist the appellant in the 
development of facts pertaining to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board notes that the 
veteran's period of active service lasted for less than 2 
months.  As a result, the veteran's service personnel records 
should be obtained to assist in the adjudication of his 
claims.  

The veteran testified at the July 2001 Travel Board hearing 
that all of his post-service medical treatment has been 
provided at the Tuscaloosa VA medical center (VAMC) except 
for some treatment years ago by Dr. Abbott Tatum.  Relative 
to treatment at the VAMC, the veteran was unsure as to 
whether he initially received treatment immediately following 
discharge or whether treatment started in the early 1980s.  
Thus, the RO should request all available records from the 
date of discharge.  Relative to treatment from Dr. Tatum, the 
veteran testified that this physician was deceased.  The RO 
should ask the veteran whether Dr. Tatum's records have been 
retained by another physician and, if so, request all records 
from the secondary source if the veteran is able to provide a 
current address.  

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations 

and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993).  
In view of the medical evidence of record, the veteran should 
be afforded appropriate VA examinations to determine whether 
he currently suffers from the disabilities claimed on appeal 
and, if so, medical opinions should be obtained regarding the 
etiology of all such disability.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities at issue.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the Tuscaloosa VA 
medical center from the date of the 
veteran's separation from service to the 
present, and from Dr. Abbott Tatum if an 
address from which to retrieve medical 
records is available.  In addition, the 
RO should contact the National Personnel 
Records center and request the veteran's 
complete service personnel records.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  


3.  The veteran should be afforded VA 
foot, psychiatric and digestive system 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
accomplished.  A copy of this remand must 
be furnished to the examiners prior to 
the examinations.  Based on the current 
examination, any diagnostic testing and a 
review of the complete record, to include 
the service medical and personnel 
records, the psychiatric examiner should 
provide diagnoses for all current 
disability and then render a medical 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability was either 
manifest during service or is 
etiologically related to service; the 
foot examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that any preexisting pes 
planus underwent an increase in severity 
during service beyond the natural 
progression of the disability, or whether 
the veteran has any foot disability 
otherwise attributable to military 
service; and the digestive system 
examiner should indicate whether the 
veteran suffers from ulcers and, if so, 
render a medical opinion as to whether it 
is at least as likely as not that ulcers 
were either manifest during service or 
are etiologically related to service.  
The underlined burden of proof must be 
used in the formulation of the medical 
opinions.  All factors upon which the 
medical opinions are based must be set 
forth for the record.  

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate.  If an examination is 
inadequate for 

any reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 (2001) 
which should be adhered to in the event 
that the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


